        Case 1:20-cr-00478-RMB Document 27
                                        26 Filed 03/29/21 Page 1 of 1




                                                      March 29, 2021

 VIA ECF

 The Honorable Richard Berman
 United States District Court
 Southern District of New York
 500 Pearl Street
 New York, NY 10007

         Re:     United States v. Pedro Ramos, 20 CR 478 (RMB)

 Dear Judge Berman:

        With the consent of the government, I write to seek an adjournment of
 the status conference currently scheduled for April 22, 2021, to a date after
 May 10, 2021. I will be starting a trial before Judge Schofield on April 12,
 2021, and therefore ask that the date be adjourned so that I can prepare for
 and be present for the conference after the trial concludes.

        The defense does not object to the exclusion of time under the Speedy
 Trial Act.

         Thank you for your consideration of this application.

                                                Respectfully submitted,

Application granted. Conference
adjourned to Tuesday, May 11,                   _____________________________
                                                Tamara L. Giwa
2021 at 11:30 AM. Time is                       Counsel for Pedro Ramos
excluded pursuant to the Speedy                 Federal Defenders of New York
Trial Act for the reasons set forth             (917) 890-9729
in this letter.
 Cc:     AUSA Kedar Bhatia (via ECF)

       3/29/21
